Title: To Thomas Jefferson from Jonathan Williams, 20 June 1796
From: Williams, Jonathan
To: Jefferson, Thomas


                    
                        Dear Sir
                        Mount Pleasant on schuylkill June 20. 1796.
                    
                    Some time since I conveyed to you, through the medium of Mr. Maddison, a transcript of my barometrical Journal over some of the mountains in Virginia. As the philosophical Society are about publishing another Volume, and as the Committee of selection have put my paper on the list for publication, I am extreemly desirous of receiving your answer to my last, that I may avail myself of your friendly advice whether to permit this publication or not. I found the calculated heights of these mountains to be so much below the Ideas that travellers have formed of them, that I had determined not to bring my Journal forward, but the advice of such Friends as Dr. Rittenhouse and Mr. Patterson, overcame my scruples; and I was much encouraged by a passage in your Notes on Virginia, page 18, where you suppose the highest peak of Otter to be about 4000 feet, “from data, which may found a tolerable conjecture.”
                    I should be highly gratified to know what these data are, and whether, by them, my calculations are supported or not; and if at the  same time you would enrich the proposed Volume by the result of your philosophical Observations during your late retirement, the Society would be highly sensible of your remembrance of the Object of its Institution. I am with great Respect & esteem Dear sir Your obedient Servant
                    
                        Jona Williams
                    
                